Title: To Thomas Jefferson from Robert Mills, 15 February 1826
From: Mills, Robert
To: Jefferson, Thomas


My Dear Sir
Columbia
Feby 15th 1826
The recollection of your kindness in days that are past frequently occurs to my mind, and contributes not a little to my happiness.—Feeling assured that I am not forgotten, I take the liberty occasionally of sending you some evidence of my attachment to your character & person, at the same time indulging the hope that you will discover in these moments the expression of the wish to be useful to our country.—Before I draw your attention to the contents of the roll, permit me my dear Sir to make inquiry after your health,—I trust that you have recovered the sad accident which confined you within doors sometime ago—It will ever afford me pleasure to learn of your continued good health, and may I be permitted to anticipate the satisfaction of a few lines from you acknowledging the reciept of the roll sent—It would be gratifying to me that you should possess the whole work (of which the roll only contains the title page) if you will be pleased to inform me to whose care I shall place it in Richmond.—It is now three years since I commenced the atlas of the state, and it is now completed, the maps ( each  containing  a district) are projected on a scale of 2 miles to the inch. and form a Royal folio size of about 60 pages—As an appendix to the Atlas I have just finished another work entitled “Statistics of South Carolina” which as soon as published I shall take pleasure in transmitting you a copy.—To give an idea of the nature of this work I take the liberty of enclosing you the prospectus of the same.—Mrs Mills requests that I should present her best respects to you, and my brother gave it in charge to me sometime ago to express his high esteem and veneration for your character, which induced him to honor his son by giving him your name—I will not my dear sir fatigue you longer by further remarks, than to express our ardent prayers for your present and eternal happiness, with salutations of the highest esteem and affectionate respectI remain Dear sir yours &cRobt MillsPS.—I have the pleasure of assisting your aged friend Genl Lafayette to lay the corner stone of the monument dedicated to the memory of the brave De Kalb at Camden.—The Obelisk design for the Bunker hill monument which I recommended to the committee, has been adopted—I felt desirous that we should possess a specimen of this character of monument, as we have that of the column already—This induced me to recommend its consideration to the committee.